Citation Nr: 1007933	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 13, 2006, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from December 1948 to 
December 1968.  He died in December 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Board notes that the appellant was provided notice of the 
rating decision at issue in this case in November 2006.  
Although she submitted a statement clearly disagreeing with 
the rating decision in November 2008, the Board construes a 
January 2007 statement by her to constitute the actual notice 
of disagreement in this case.  Her substantive appeal was 
filed within 60 days of the issuance of the September 2008 
statement of the case.  Consequently, the Board has 
jurisdiction over the issue listed on the title page of this 
action.


FINDINGS OF FACT

1.  The Veteran died in December 2004.

2.  A claim, formal or informal, seeking DIC benefits based 
on the Veteran's death was not filed with VA until June 13, 
2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 
2006, for the award of DIC benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.114, 
3.150, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in June 2006, May 2008 and July 2008 
correspondences; the latter two correspondences specifically 
addressed the information and evidence necessary to 
substantiate an earlier effective date in this case.  Her 
claim was thereafter readjudicated in a September 2008 
statement of the case, thereby curing any notice deficiency.  
The Board notes in any event that, inasmuch as this appeal 
entails the effective date to be assigned following the grant 
of service connection for the cause of the Veteran's death, 
the provisions of 38 U.S.C.A. § 5103(a) are no longer 
applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that the appellant has been 
provided with the notice to which she is entitled under 
38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. 
App. at 490-91; 73 Fed. Reg. 23,353 (2008) (codified at 
38 C.F.R. § 3.159(b)(3)).

Moreover, the record is replete with statements by the 
appellant which shows she has actual notice of what is 
required to substantiate her claim.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The record is silent for any communications from the 
appellant or any other source concerning the Veteran's death 
until June 13, 2006.  On that date, the appellant submitted a 
VA Form 21-534 seeking service connection for the cause of 
the Veteran's death based on exposure to herbicides; she 
denied that either she or the Veteran had ever previously 
filed a claim with VA for benefits.  She accompanied the 
claim with a copy of the Veteran's death certificate showing 
that he died in December 2004 from cardiorespiratory arrest 
from respiratory failure and pulmonary fibrosis.  Lung cancer 
was identified as a significant condition contributing to 
death but not resulting in the underlying cause.

Thereafter received in connection with the claim to establish 
DIC benefits were private medical records covering the period 
from December 2002 to November 2004.  The records document 
treatment for pulmonary fibrosis, and note that the Veteran 
had had a past history of a lung carcinoma.  Also received 
were service personnel records showing the Veteran served in 
Vietnam.

Service connection for the cause of the Veteran's death was 
granted in a November 2006 rating decision.  The RO 
determined that service connection on a presumptive basis was 
warranted given the Veteran's presumed exposed to herbicides 
in service and the listing of lung cancer on the death 
certificate.  The RO assigned an effective date of June 13, 
2006, for the award of service connection for DIC benefits.

In support of her claim, the appellant contends that she is 
entitled to assignment of an effective date commensurate with 
the date of the Veteran's death.  She argues that she should 
not be penalized for being unaware that she could file a 
claim earlier than June 2006.  She further argues that she 
was affirmatively misled by an Air Force Base's Retiree 
Office Representatives, whom she visited in February 2005 to 
inquire about her entitlement to VA benefits, but who 
informed her that she lacked such entitlement.

Analysis

Applicable law provides that the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  For claims received on or after October 1, 1984, 
the effective date of service-connected death after 
separation from service is the first day of the month in 
which the Veteran's death occurred if claim is received 
within 1 year after the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(c)(2).   

Where dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a)

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 
1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(1),(3).

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 U.S.C.A. §38 C.F.R. § 3.150(b).

An application on a form jointly prescribed by the Secretary 
and the Commissioner of Social Security filed with the Social 
Security Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  The receipt of 
such an application (or copy thereof) by the Department of 
Veterans Affairs will not preclude a request for any 
necessary evidence.  38 C.F.R. § 3.153 (2009).

Effective June 9, 1994, the regulations regarding presumptive 
service connection for Veterans who were exposed to 
herbicides were amended to include lung cancer as a 
presumptive disease under 38 C.F.R. § 3.309(e).  See 59 Fed. 
Reg. 29,723 (1994).  

The record reflects that the appellant first filed a claim 
for DIC benefits with VA on June 13, 2006.  The record does 
not contain any prior communication from her concerning the 
Veteran, and she specifically indicated on the June 2006 
claim that she in fact had not filed a claim previously with 
VA.  The Board points out that the record is devoid of any 
indication prior to June 13, 2006, that VA was on notice of 
the Veteran's death; VA consequently was not required prior 
to that date to forward the appellant a VA Form 21-534.  See 
38 C.F.R. § 3.150.  In addition, the appellant does not 
claim, and the record does not suggest, that the appellant 
filed a claim with the SSA for survivors' benefits on the 
form jointly prescribed by VA and the SSA.

The appellant acknowledges that she first filed her DIC claim 
with VA in June 2006, but argues that she delayed doing so 
because she was unaware that she could file for such 
benefits, and because she was affirmatively misled by 
personnel at an Air Force Base into believing she could not 
file such a claim.  As to her lack of awareness, even if 
true, this could not support the assignment of an earlier 
effective date.  See Andrews v. Principi, 351 F.3d 1134 (Fed. 
Cir. 2003) (principles of equitable tolling are not 
applicable to the time period in 38 U.S.C.A. § 5110(b)(1)).

As to her argument concerning the personnel at the Air Force 
Base, the Board first points out that it is very unlikely the 
personnel were employed by VA.  Even if they were, or even if 
she is instead arguing that it is their status as Federal 
employees which is relevant, the Board points out that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  
See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).

The Board has considered whether an earlier effective date is 
assignable pursuant to 38 C.F.R. § 3.114, given that service 
connection for the cause of death was granted based on the 
Veteran's exposure to herbicides and his development of lung 
cancer.  As already noted, the addition of lung cancer as a 
presumptive disease under 38 C.F.R. § 3.309(e) occurred in 
June 1994, more than a decade prior to the appellant's claim.  
Moreover, although the private medical records on file 
indicate that the Veteran had a history of lung cancer at one 
point, none of the records indicate that lung cancer was 
present on June 9, 1994.  In order to be entitled to an 
earlier effective date under 38 C.F.R. § 3.114 in this case, 
the record must show that Veteran met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue.  In other words, the 
evidence must show that his lung cancer was present on June 
9, 1994.  The evidence simply does not demonstrate that the 
lung cancer was present at that time.

In short, the record shows that VA was not aware of the 
Veteran's death until the appellant filed her claim for DIC 
benefits on June 13, 2006.  She did not file an earlier claim 
with VA for such benefits, there is no indication that she 
filed with the SSA the form jointly prescribed by the SSA and 
VA, and the evidence does not show that the Veteran's lung 
cancer was present on June 9, 1994 (when lung cancer was 
recognized by VA as entitled to presumptive service 
connection on an herbicides basis.)  As the preponderance of 
the evidence therefore is against the claim, the Board 
concludes that the claim for an effective date earlier than 
June 13, 2006, for the grant of DIC benefits is denied. 


ORDER

Entitlement to an effective date earlier than June 13, 2006, 
for the award of DIC benefits is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


